Citation Nr: 1118096	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-48 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for chronic lumbar strain.

2.  Entitlement to service connection for a bilateral hip disorder to include as secondary to the Veteran's service-connected chronic lumbar strain.  

3.  Entitlement to service connection for a neck disorder to include as secondary to the Veteran's service-connected chronic lumbar strain.  

4.  Entitlement to a compensable disability rating for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from March 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for bilateral hip and neck disorders and entitlement to an increased rating for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic lumbar strain is currently manifested by subjective complaints of low back pain and objective findings of mild limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected chronic lumbar strain is more disabling than currently evaluated.  

A review of the Veteran's service treatment records reveals that the Veteran complained of low back pain on several occasions during military service beginning in June 1993.  He was ultimately discharged from military service by a Physical Evaluation Board dated in October 1994 due to low back pain.  The Veteran submitted a claim for service connection for a low back disorder immediately upon his discharge from service and by rating decision dated in June 1995 the RO granted service connection for chronic lumbar strain and assigned a 10 percent disability rating effective January 1, 1995, the day after the Veteran's discharge from military service.  This 10 percent disability rating was continued by rating decisions dated in October 1995 and February 2008.  Also, in the February 2008 rating decision the RO granted service connection for left lower extremity radiculopathy secondary to the Veteran's service-connected chronic lumbar strain, assigning an initial noncompensable rating effective November 27, 2007, the date of the Veteran's claim for an increased rating.  He submitted a claim for an increased rating for the lumbar spine in August 2009.  

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

The Veteran's chronic lumbar strain is currently rated under 38 C.F.R. § 4.71a, DC 5237, the diagnostic criteria for lumbar strain.  Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235-5242.

Pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, any associated objective neurologic abnormalities are to be rated under separate under an appropriate diagnostic code.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Medical Evidence

Evidence relevant to the current level of severity of the Veteran's chronic lumbar strain and radiculopathy of the left lower extremity includes a VA examination report dated in September 2009.  During the September 2009 VA examination the Veteran complained of symptoms that included stiffness, achiness, and stabbing pain to the low back, primarily the left paralumbar region, as well as a midline lumbar region.  He described radiculopathy that affected the left lower extremity on a persistent basis with exacerbations of more intense pain and discomfort into the left lower extremity.  Flare-ups of the condition reportedly occurred on a weekly basis precipitated by over exertion with bending, lifting, or twisting.  Some flare-ups were precipitated by very minimal activity such as opening a car door.  The Veteran's medications included Sulindac and Methocarbamol and these medications provided some degree of benefit with no specific side effects.  The Veteran denied undergoing any injections or surgeries with regard to the back disorder.  He did report a history of physical therapy in the past with minimal benefit.  For flare-ups, the Veteran utilized medication, rest, heat, and activity limitation.  He described missing four days in the past year of work secondary to the back disorder.  However, the Veteran described no periods of complete incapacity due to his lumbar spine disorder.  He reported that he will occasionally use a cane and had the ability to walk from 0.25 mile to one mile on a good day.  He described that prolonged walking, as well as prolonged standing, exacerbated the condition and could potentially flare-up the Veteran's back disorder.  He was unable to engage in high impact activity.  He wore no back brace and reported that the condition was gradually worsening.  

The Veteran denied a history of hospitalization or surgery and there was no history of neoplasm.  The Veteran denied genitourinary problems but did complain of numbness and paresthesias.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain with regard to the back along with occasional flare-ups.

Upon inspection of the spine, the examiner noted that the Veteran had normal posture and head position.  There was symmetry in appearance, but the Veteran did have a slightly antalgic gait.  There were no abnormal spinal curvatures.  Upon movement of the spine there was no spasm, atrophy, guarding, or weakness, but there was pain with motion and tenderness on the left side.  The examiner noted that the painful motion and tenderness could be responsible for the Veteran's slightly antalgic gait.  Motor and sensory examinations were normal and the Veteran demonstrated hyperactive, without clonus movement on detailed reflex examination.  Laseque's sign was positive on the left.  Range of motion testing revealed extension from 0 to 30 degrees with some tenderness beginning at 15 degrees, forward flexion from 0 to 80 degrees with some tenderness beginning at 65 degrees, bilateral lateral bending from 0 to 30 degrees with some tenderness beginning at 20 degrees, and bilateral rotation from 0 to 25 degrees with some tenderness beginning at 20 degrees.  There was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use.  The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  X-ray examination revealed a normal lumbosacral spine.  

The examiner diagnosed the Veteran with lumbar spine strain with left lower extremity radiculopathy (consistent with L4-L5 distribution).  The examiner noted that the Veteran had been employed full-time in an office-type job for the past 10 to 20 years and had lost less than one week from work due to low back flare-ups.  The examiner noted that the Veteran's back disorder resulted in significant effects on the Veteran's usual occupation, particularly assignment of different duties, increased absenteeism, decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  With regard to the effects on usual daily activities the examiner indicated that the Veteran's back disorder prevented participation in sports, presented a severe problem in accomplishing chores and exercise, presented a moderate problem with regard to recreation and traveling, and presented a mild problem with regard to shopping and bathing.  There was no effect on feeding, toileting, or grooming.  

Also of record are VA outpatient treatment records dated through June 2009 which note a history and treatment for chronic back pain with degenerative joint disease.  
Analysis

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's chronic lumbar strain under the scheduler criteria.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under DC 5237 as his forward flexion is greater than 60 degrees, both with pain and without pain, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  As noted above, during the August 2009 VA examination the Veteran had forward flexion from 0 to 80 degrees with some tenderness beginning at 65 degrees and a combined range of motion of the thoracolumbar spine of 220 degrees (160 degrees when considering complaints of tenderness).  There is also no evidence of incapacitating episodes relating to intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months.  During the August 2009 VA examination the Veteran specifically denied any incapacitating episodes.  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar spine disorder.   
 
The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the August 2009 VA examiner reported additional pain on repetitive use, the examiner also indicated that he could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up.  Given the extent of pain/tenderness-free motion shown upon examination, the Board is fully satisfied that any such symptoms, in tandem with loss of motion, would not be sufficient to support a higher evaluation and finds no basis for a reexamination to more fully address these matters.  Thus, the Board finds that the 10 percent rating assigned for the chronic lumbar strain is already taking into consideration the provisions of Deluca.   

Extraschedular Consideration

As was noted in the August 2009 VA examination, the Veteran has been employed full-time in an office-type job for the past 10 to 20 years.  While the Veteran reported that he had lost less than one week from work due to low back flare-ups, the examiner also noted that the Veteran's back disorder resulted in significant effects on the Veteran's usual occupation, particularly assignment of different duties, increased absenteeism, decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.   As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected chronic lumbar strain.  The competent medical evidence of record shows that his chronic lumbar strain is primarily manifested by some limitation of motion and pain.  The applicable diagnostic codes used to rate the Veteran's spine disorder provide for ratings based on limitation of motion.  Furthermore, the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The effects of the Veteran's service-connected chronic lumbar strain have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice, compliant with 38 C.F.R. § 3.159(b) and containing information about the assignment of ratings and effective dates, by letter dated in August 2009.  Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating greater than 10 percent for chronic lumbar strain is denied.



REMAND

1. Bilateral hip/neck disorders

The Veteran contends that he suffers from current bilateral hip and neck disorders secondary to his service-connected chronic lumbar strain.  

Although the record includes a VA medical opinion, as will be explained below, the Board finds that opinion inadequate and will remand for another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's service treatment records are negative for findings or complaints of either a bilateral hip or neck disorder.  Significantly, a September 1994 separation examination reports indicated that both the spine and lower extremities were "normal."  Also, in a September 1994 Report of Medical History, the Veteran specifically denied "arthritis, rheumatitis, or bursitis" and "bone, joint, or other deformity."  However, an October 1994 Physical Evaluation Board specific to the Veteran's complaints of back pain notes a fully healed and asymptomatic stress fracture of both femoral heads (i.e., bilateral hips).       

The Veteran was afforded a VA examination with regard to the bilateral hips and neck in August 2009.  At that time the Veteran reported a history of bilateral hip and neck disorders secondary to his service-connected chronic lumbar strain.  The examiner interviewed the Veteran, conducted a brief physical examination, and reviewed evidence of record as contained in the Veteran's claims file, service treatment records, and private medical records.  In addition, the examiner reviewed the medical literature, including online medical resources regarding the etiology and pathogenesis of the claimed disorders.  Following a search and review of medical resources, the examiner could find no medical evidence, research, or evidence-based medical literature to support that the claimed bilateral hip and neck disorders were due to, caused by, the result of, or a complication of the Veteran's service-connected chronic lumbar strain.  The examiner further noted that, as he has opined that the claimed bilateral hip and neck disorders are not the result of the Veteran's service-connected chronic lumbar strain, full examination of these issues will not be recorded in the report.    

The examiner further noted that a review of the claims file, service treatment records, and VA medical records was negative for a diagnosis or treatment for any hip or neck condition.  In addition, a review of the medical literature, including online medical resources, was performed.  There was no evidence supporting chronic lumbar strain as a causative factor of separate hip or neck problems.  As such, the VA examiner opined that the claimed bilateral hip and neck disorders were not secondary to the veteran's service-connected chronic lumbar strain.  In addition, the Veteran was assessed for gait abnormalities and altered weight bearing.  During natural walking from the waiting room to the examination room, a distance of approximately 75 feet, the Veteran showed no evidence of any altered gait.  There was no evidence of any altered weight bearing.  Without these physical changes, there was no evidence of added mechanical stress from the chronic lumbar strain to either the Veteran's hips or neck.  Lastly, both the hips and the cervical spine are anatomically separate and distinct from the lumbar spine.  As such, it was less likely than not that the Veteran's claimed bilateral hip and neck disorders were permanently aggravated by the Veteran's service-connected chronic lumbar strain.  

In an October 2009 addendum the VA examiner noted that a review of the Veteran's service treatment records showed documentation of full healed and asymptomatic stress fractures of both femoral heads upon the Veteran's discharge from military service.  The examiner noted that the Veteran had no complaints of hip pain or other symptoms associated with these healed stress fractures.  They were actually found during the course of radiographic imaging related to the Veteran's chronic low back disorders.  As such, the VA examiner opined that it was less likely that not that any current hip disorder would have been caused by a condition that was fully healed and asymptomatic at the time of discharge from military service.  

Also of record are VA outpatient treatment records dated through June 2009 which are also negative for a diagnosis or treatment of bilateral hip and/or neck disorders. 

While the August 2009 VA examiner indicated that because he opined that the claimed bilateral hip and neck disorders are not the result of the Veteran's service-connected chronic lumbar strain, full examination of these issues was not required, the Board disagrees and will remand this case for another VA examination to determine whether the Veteran, in fact, has a current bilateral hip and/or neck disorder.  Examination findings with regard to the bilateral hips and neck must be included in the examination report.  Furthermore, a remand is required to determine whether the Veteran suffers from any residuals of his fully healed and asymptomatic stress fracture of both femoral heads noted in the October 1994 Physical Evaluation Board report.

2.  Left lower extremity radiculopathy

As above, by rating decision dated in June 1995 the RO granted service connection for chronic lumbar strain and assigned a 10 percent disability rating effective January 1, 1995, the day after the Veteran's discharge from military service.  In November 2007 the Veteran submitted a claim for an increased rating for his lumbar strain.  He was afforded a VA examination in December 2007 which noted complaints of numbness of the left leg and foot as well as shooting pain into the left foot.  While there was no diagnostic confirmation of radiculopathy, the examiner diagnosed radiculopathy of the left lower extremity, noting that even though a computed tomography scan was negative, the Veteran appeared to have back pain and typical radiculopathy symptoms.  By rating decision dated in February 2008 the RO continued the 10 percent disability rating for chronic lumbar strain and granted service connection for left lower extremity radiculopathy secondary to the veteran's service-connected chronic lumbar strain, assigning an initial noncompensable rating effective November 27, 2007, the date of the Veteran's claim for an increased rating.  

During the September 2009 VA examination the Veteran described radiculopathy that affected the left lower extremity on a persistent basis with exacerbations of more intense pain and discomfort into the left lower extremity.  The Veteran complained of numbness and paresthesias.  Upon movement of the spine there was no spasm, atrophy, guarding, or weakness, but there was pain with motion and tenderness on the left side.  The examiner noted that the painful motion and tenderness could be responsible for the Veteran's slightly antalgic gait.  Motor and sensory examinations were normal and the Veteran demonstrated hyperactive, without clonus movement on detailed reflex examination.  Laseque's sign was positive on the left, which is an indication of radiculopathy.  

It appears that the Veteran has been diagnosed with radiculopathy without any objective medical evidence of the condition.  At this point, it is unclear which specific nerve is involved in the diagnosed radiculopathy.  It is also unclear whether the diagnosed radiculopathy has resulted in any paralysis.  On remand the Veteran should be afforded a VA peripheral nerves examination, complete with electromyography testing, to determine the current nature of his service-connected left lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of the claimed bilateral hip and neck disorders.  The claims file must be made available to the examiner and all indicated studies should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to the following:    

a) Does the Veteran have a current disorder of the bilateral hips and/or neck to include residuals of fully healed and asymptomatic stress fracture of both femoral heads noted in the October 1994 Physical Evaluation Board?

b) If so, it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hip disorder and/or neck disorder are: 1) related to the Veteran's military service, or 2) caused or aggravated by his service-connected chronic lumbar strain?

The VA examiner is specifically directed to review the claims file including service treatment records showing a fully healed and asymptomatic stress fracture of both femoral heads noted in the October 1994 Physical Evaluation Board and the August 2009 and October VA examination reports wherein the examiner opined that the Veteran did not have a current bilateral hip/neck disorder and that, even if he did, such disorders would not be related to or aggravated by the Veteran's service-connected chronic lumbar strain.     

A complete rationale for any opinion expressed should be provided.  

2. Schedule the Veteran for an appropriate VA peripheral nerves examination to determine the nature and etiology of the service-connected left lower extremity radiculopathy.  The claims file must be made available to the examiner and all indicated studies, including an EMG, should be performed.  Based on examination and review of the record, the examiner should offer an opinion as to the following:

(a) Does the Veteran currently suffer from radiculopathy of the left lower extremity secondary to the Veteran's service-connected chronic lumbar strain?  If so, describe the severity (e.g., mild, moderate, severe) of the disability and any accompanying symptoms.  

(b) If so, which specific nerve is involved in the Veteran's diagnosed radiculopathy and has the diagnosed radiculopathy resulted in any paralysis?
  
The VA examiner is specifically directed to review the claims file including the December 2007 VA examination report which noted complaints of numbness of the left leg and foot as well as shooting pain into the left foot and, while there was no diagnostic confirmation of radiculopathy, the examiner diagnosed radiculopathy of the left lower extremity, noting that even though a computed tomography scan was negative, the Veteran appeared to have back pain and typical radiculopathy symptoms as well as the August 2009 VA examination report which noted normal motor and sensory examinations noted  hyperactive, without clonus movement on detailed reflex examination, and indicated that Laseque's sign was positive on the left, which is an indication of radiculopathy.  

A complete rationale for any opinion expressed should be provided.  

3. After completing any additional necessary development the RO should readjudicate the appeal.  If the claims are still denied, the RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


